ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Arthur Alexander Ball, was convicted of trafficking in cocaine. He was sentenced to 10 years in prison and was fined $25,000. We remanded this cause so that the circuit court could fine the appellant as provided for by § 13A-12-231(2)(a), Code of Alabama 1975. 592 So.2d 1071. The court has complied with our instructions and fined the appellant $50,-000. The judgment in this case is now due to be affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.